 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          R. ALEXANDER ACOSTA,                          CASE NO. C17-0961JLR

11                               Plaintiff,               SUPPLEMENTAL ORDER
                   v.                                     REGARDING MOTIONS IN
12                                                        LIMINE
            HOA SALON ROOSEVELT, INC.,
13
            et al.,
14
                                 Defendants.
15
            During the January 23, 2019, hearing, the court granted in part, denied in part, and
16
     reserved ruling in part on the motions in limine of Defendant R. Alexander Acosta, the
17
     Secretary of Labor (“the Secretary”) and Plaintiffs Hoa Salon Roosevelt, Inc., Hoa Salon
18
     Ballard, Inc., Thuy Michelle Nguyen Pravitz, and Eric Pravtiz. (See Min. Entry (Dkt. #
19
     58); see also Def. MIL (Dkt. #46); Plf. MIL (Dkt. # 44).) The court also ordered the
20
     parties to submit additional materials on certain issues raised in the motions in limine no
21
     later than Monday, January 28, 2019. (See Min. Entry.) The parties timely submitted the
22


     ORDER - 1
 1   additional materials the court requested. (See Plf. Resp. (Dkt # 60); Def. Resp. (Dkt.

 2   # 61); Martin Decl. (Dkt. # 62); M. Pravitz Decl. (Dkt. # 63).) The court has reviewed

 3   the parties’ supplemental submissions and makes the following supplemental rulings

 4   concerning the parties’ motions in limine:

 5          (1) The court accepts the Secretary’s representation that the parties have conferred

 6             and there is no longer a dispute concerning whether the Secretary should

 7             produce certain notes taken by Department of Labor (“DOL”) investigators.

 8             (See Plf. Resp. at 2.)

 9          (2) The court GRANTS in part and DENIES in part the Secretary’s motion in

10             limine number five, which seeks to exclude evidence that Defendants’

11             employees received other back pay awards from prior employment. (See Plf.

12             MIL at 14-15.) The Secretary is correct that ordinarily this evidence would not

13             be admissible because it is irrelevant and prejudicial. See Fed. R. Evid. 402;

14             Fed. R. Evid. 403. Introduction of this evidence risks the conduct of irrelevant

15             and wasteful mini-trials about unrelated DOL investigations within the context

16             of the present dispute. See Fed. R. Evid. 611. However, Defendants argued

17             that Ms. Le My Tran lied in her deposition about having knowledge of the

18             2012 DOL investigation of Bella Nails and receiving back pay as a result of

19             that litigation. (See Def. Resp. at 2.) As such, Defendants argued that cross-

20             examination of Ms. Tran about her deposition testimony on this issue would be

21             “probative of [her] character for truthfulness or untruthfulness” and, therefore,

22             admissible under Federal Rule of Evidence 608(b)(1). (Def. MIL Resp. (Dkt.


     ORDER - 2
 1           # 53) at 13-15.) In his supplemental submission to the court, the Secretary

 2           withdrew his objection to allowing Defendants to cross examine Ms. Tran

 3           about any past DOL investigation of her previous employer, Bella Nails. (Plf.

 4           Resp. at 2.) Accordingly, the court DENIES this portion of the Secretary’s

 5           motion and will permit Defendants to cross examine Ms. Tran on this issue.

 6        Dated this 29th day of January, 2019.

 7

 8                                                 A
                                                   JAMES L. ROBART
 9
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
